

114 HR 6505 IH: Andrew Joseph III Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6505IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that jurisdictions receiving Byrne JAG funds have in place an independent civilian
			 review board for the purpose of reviewing allegations of brutality and
			 civil rights violations made against law enforcement officers of the law
			 enforcement agency of that jurisdiction.
	
 1.Short titleThis Act may be cited as the Andrew Joseph III Act of 2016. 2.FindingsCongress finds the following:
 (1)Andrew Joseph III, a 14-year-old boy, was killed as he tried to cross Interstate 4 after being ejected and transported from the Florida State Fair in Tampa on February 7, 2014.
 (2)Andrew Joseph III, of Riverview, Florida, was stopped by Hillsborough County Sheriff’s Office deputies while attending the Tampa Fairgrounds during the Florida State Fair’s annual Student Day.
 (3)It is believed that law enforcement officials wrongfully identified Andrew Joseph III as a participant in an unruly and violent stampede.
 (4)Andrew Joseph III was detained by law enforcement officials, and eventually taken two miles from the fair by patrol car and left unattended, in an unknown area, surrounded by four major roads.
 (5)At no point during detainment, search, interrogation, ejection, or transportation, were Andrew Joseph III’s parents contacted by any law enforcement official.
 (6)Dropped from the patrol car in an unfamiliar neighborhood, Andrew was struck and killed by a car while trying to cross Interstate 4.
 (7)Tragic incidents, like the death of Andrew Joseph III, can be prevented if law enforcement knows that any acts of brutality or civil rights violations are being monitored by independent civilian review boards.
 (8)In the name of Andrew’s bereaved parents and a deeply saddened community, in the hope of avoiding any similar calamity, and in recognition of the fundamental precept that Black Lives Matter, independent civilian review boards will provide important oversight to ensure that a tragedy such as this never happens again.
			3.Independent civilian review board requirement
 (a)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of the enactment of this Act, in order to be eligible to receive funds (in the form of a grant, subaward, or contract) under subpart 1 of part E of title I of the Omnibus Crime Control or Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), a jurisdiction shall have in place an independent civilian review board for the purpose of reviewing allegations of brutality and civil rights violations made against law enforcement officers of the law enforcement agency of that jurisdiction.
 (b)ReallocationAmounts not allocated under the program referred to in subsection (a) to a jurisdiction for failure to comply with subsection (a) shall be reallocated under that program to jurisdictions that have not failed to comply with such subsection.
			